DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 03/10/2021, claims 1, 9 and 17 have been amended; claims 1-20 are pending.
Information Disclosure Statment
The Information Disclosure Statement dated 05/28/2021 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graziano et al. (US 2010/0141203) (hereinafter, Graziano) in view of Forbes, Jr. et al. (US 2015/0183333) (hereinafter, Forbes) and Suli et al.(IFACT.confer. 2017-8881-8887). 
With respect to claims 1, 9 and 17, Graziano discloses a computing system (See Figs. 1-7), comprising: a processor; a memory device coupled to the processor (Fig. 5, 580 comprising a memory to store data; Fig. 3, 360); and a computer readable storage device coupled to the processor, wherein the storage device contains program code (Para. # 0033 and 0035), when the electric vehicle connects to a charging point

    PNG
    media_image1.png
    602
    741
    media_image1.png
    Greyscale
 determining, by the processor, whether the electric vehicle is associated with a smart contract (Para. # 0050 and 0060); validating, by the processor, the smart contract associated with the electric vehicle (Para. # 0060); creating, by the processor, a charging transaction wherein the electric vehicle is charged; and applying, by the processor, the smart contract associated with the electric vehicle against the charging transaction (Fig. 3, 370, 380 and 390; Para. # 0060). 

    PNG
    media_image2.png
    587
    839
    media_image2.png
    Greyscale

GRAZIANO, however, does not expressly disclose the vehicle associated with smart contract stored on a decentralized consensus system. 
 Forbes, Jr, discloses, on the other hand, the vehicle associated with smart contract stored on a decentralized consensus system (Para. # 0020-0021: smart mobile communication device with application including processor with memory configured or constructed for network-based communication for the electric vehicle that also provide information to the user regarding charge location, price for charging, availability of the EV charging terminals in a distributed decentralized system/distributed communication system). Suli et al. (suli), in addition to that, also describes being obvious to use further indicating consensus-based coordination of electric vehicle charging with a consensus algorithm used to fully distribute or use distributed protocol as described in the abstract and further detailed in the body).

At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added an electric vehicle smart system associated with information stored in a decentralized system to the power management system of GRAZIANO in view of the teachings of Forbes/Suli to effectively use decentralized network to charging electric vehicle using smart system so that such system is reliable and tamperproof for the user.
With respect to claims 2, 10 and 18, the combined references described disclose the computing system/method, wherein Graziano further discloses the smart contract comprises charging transaction terms and conditions agreed to by an electricity supplier offering electricity at the charging point and a user of the electric vehicle (Para. # 0061); Fig. 3, 340 and 350: vehicle charges and measures amount of power). 
With respect to claims 3, 11 and 19, the combined references described disclose the computing system/method, wherein Graziano further discloses applying the smart contract associated with the electric vehicle comprises applying the charging transaction terms and conditions to the charging transaction (Fig. 3, 350 and 360). 
With respect to claims 4, 12 and 20, the combined references described disclose the computing system/method, wherein Graziano further discloses applying the smart contract associated with the electric vehicle comprises triggering payment for the charging transaction (See Fig. 3, 350 and 360).
With respect to claims 5 and 13, the combined references described disclose the computing system/method, wherein Graziano further discloses applying the smart contract associated with the electric vehicle further comprises updating a ledger with the charging transaction and the payment (Fig. 3, 370-395: vehicle charges amount or transactions as utility bill to home or use a credit card for instant transaction or bill posted to account). 
With respect to claims 6-8 and 14-16, the combined references described disclose the computing system/method, wherein Graziano further discloses the computing system/method (See Figs. 1-7) as described above, wherein determining whether the electric vehicle is associated with a smart contract is accomplished using a proof of work scheme (See Para. # 0040 and 0060).
Response to Arguments
Applicant's arguments filed on 03/10//2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/
Primary Examiner, Art Unit 2859